Citation Nr: 1126317	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals of L-1 compression fracture of the lumbar spine, rated as 20 percent disabling prior to June 11, 2009, and rated as 40 percent disabling effective from June 11, 2009. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION


The Veteran had active service from June 1969 to March 1971.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing conducted between the RO and the Board in February 2008.  A transcript of that hearing is contained in the claims folder.  The Board remanded the case in May 2008 for additional development.  It now returns to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board in its May 2008 remand instructed that a VA examination be obtained to address the nature and extent of the Veteran's service-connected residuals of L-1 compression fracture of the lumbar spine.  To that end, the Board instructed the examiner to review the Veteran's medical history including as documented in service treatment records and post-service records, and provide medical findings differentiating, to the extent possible, disability due to the Veteran's service-connected disorder from that due to other conditions.  The Veteran was afforded a VA examination on June 11, 2009, and on the basis of that examination the AMC granted an increased evaluation for the Veteran's service-connected low back disorder from 20 percent to 40 percent effective from the date of that examination. Not expressing complete satisfaction with that outcome, the Veteran has continued with his appeal.  

Unfortunately, the Board observes that the medical findings and conclusions of the June 2009 VA examiner are deficient in two respects.  First, the examiner failed to provide medical findings differentiating the Veteran's disability due to his service-connected residuals of L-1 compression fracture of the lumbar spine.  This is of particular relevance in this case because the medical record reflects considerable other disabilities of the back including as shown upon private medical records.  An April 2006 Twin Peaks Medical Imaging MRI of the Veteran's lumbosacral spine revealed degenerative disc changes at multiple levels in the lumbosacral spine, including "at least mild narrowing of the spinal canal" at L4-L5, and mild narrowing of the spinal canal at L5-S1.  Disc bulging was also observed at multiple levels.  

The Board thus finds this failure of the examiner to address the remand instruction to differentiate disability due to other conditions to be material in this case and a substantial non-compliance with remand instructions, necessitating further remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Additionally, the VA examiner attributed spinal compression fractures at both L1 and L5 to a land mine explosion in service, whereas service and post-service records only document the L1 fracture as of service origin.  Service medical examination and X-rays, as well as post-service examination and X-rays in June 1975, reveal compression fracture only at L1.  It thus appears that the June 2009 VA examiner based his examination report on the inaccurate factual basis of a compression fracture in service at L5.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

A submitted medical statement in September 1976 documents the Veteran's work as an apprentice bricklayer for the prior two years.  Such work offers opportunity for damage to the spine distinct from that incurred in service.  The Board accordingly concludes that a further VA examination is in order, to review accurately the Veteran's medical history, to examine the Veteran, and to provide  an accurate assessment, to the extent possible, of the nature and extent of the Veteran's service-connected residuals of compression fracture of L1, differentiating other non-service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran the opportunity to submit additional evidence and argument in furtherance of his claim.  

2.  The RO should also request that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim that have not previously been identified by the Veteran.  With any necessary authorization from the veteran, the RO should attempt to obtain and associate with the claims file any medical records identified by the Veteran that have not yet been obtained.  If the RO is unsuccessful in obtaining any medical records identified by the Veteran, it should inform him and his representative of this and ask them to provide a copy of additional medical records they may have obtained on their own that have not been previously been submitted.

3.  After the above-requested development is completed, the RO should afford the Veteran a VA spine examination by a physician with appropriate expertise to determine the current nature and extent of the Veteran's service-connected residuals of lumbar compression fracture other than the examiner who conducted the VA examination in June 2009.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner should consider applicable criteria for disorders of the spine, to include criteria for disc disorders and any associated radiculopathy, if present.  The examiner should identify low back disability attributable to the Veteran's service-connected residuals of lumbar compression fracture at L1, and distinguish that, if possible, from unrelated disability of the back and (if radiculopathy is implicated) of the lower extremities.  Thus, the examiner should answer the following:

a.  What is the nature and extent of disability due to the Veteran's residuals of lumbar compression fracture L1 and any associated localized or radicular pathology, including any affecting the lower extremities, as contrasted with conditions or symptoms due to any other causes?  In answering this question, the examiner should review the entire claims file including past service and post-service examination and treatment records.  The examiner should note that the prior VA examination in June 2008 is deemed inadequate for VA purposes for failure to answer this question, and for failure to note that the documented compression fracture in service was limited to L1, and did not include compression fracture at L5 (the examiner erroneously also ascribed an L5 fracture to service).  The examiner should also note post-service records, inclusive of a April 2006 Twin Peaks Medical Imaging MRI of the Veteran's lumbosacral spine showing disc degeneration and disc bulging at multiple levels as well as associated narrowing of the spinal canal at multiple levels.  The examiner should in this regard address disability attributable to such other low back disability and the degree to which such other disability is causally distinct from the Veteran's in-service lumbar compression fracture at L1 and associated pathology.  Occupational and non-occupational activity in service and post service should be considered, as well as injuries in service and after service.  If these questions cannot be answered, the examiner should provide a complete explanation why that is so.  

b.  Provide ranges of painless motion of the thoracolumbar spine as well as the spine as a whole.  Any pain with motion or pain with other functional use should be noted.  Regarding limitation of motion found, the examiner should comment on the presence or absence of associated pain, weakened movement, excess fatigability, incoordination, muscle atrophy, and the functional loss resulting from any of these.  The examiner should attempt to provide a range of useful motion of the thoracolumbar spine, as well as the spine as a whole, in both flexion and extension, with consideration of these impacting factors of pain, weakened movement, excess fatigability, and incoordination.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.  The examiner should then provide an opinion as to the amount of any such limitations (in painless range of motion or incapacitating episodes) which are attributable to the Veteran's service-connected residuals of compression fracture at L1.  

c.  Based on any findings of associated radiculopathy, a neurological examination should address, for each lower extremity, the extent of impairment of functioning attributable to the veteran's radiculopathy (if present) due to residuals of service-connected compression fracture at L1, as differentiated (to the extent possible) from any unrelated lower extremity impairments and systemic impairments (again, if present).

d.  A complete rationale, supported by medical evidence, should be provided for all opinions expressed.  If some questions cannot be answered, the examiner should provide a complete explanation why this is so.

4.  Thereafter, and following any other indicated development, the RO should readjudicate the remanded claim de novo.  Staged ratings should be considered.  Hart v. Mansfield, 21 Vet. App. 505, 510.  If the benefit sought on appeal is not granted to the veteran's satisfaction, the veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

